FILED
                               FOR PUBLICATION                                  JUL 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

JOSEPH RUDOLPH WOOD, III,                        No. 14-16310

              Plaintiff - Appellant,             D.C. No. 2:14-cv-01447-NVW-
                                                 JFM
  v.                                             District of Arizona,
                                                 Phoenix
CHARLES L. RYAN, Director of the
Arizona Department of Corrections; et al.,
                                                 ORDER
              Defendants - Appellees.


Before: THOMAS, Circuit Judge and Capital Case Coordinator.


       The full court has been advised of the petition for rehearing en banc.

Pursuant to the rules applicable to capital cases in which an execution date has been

scheduled, a deadline was established by which any judge could request a vote on

whether the panel’s July 19, 2014 opinion should be reheard en banc. A judge

requested a vote on whether to rehear the panel’s opinion en banc. A majority of

the non-recused active judges did not vote in favor of rehearing en banc. Judges

Graber, Murguia, and Hurwitz did not participate in the deliberations or vote in this

case. The petition for rehearing en banc is denied. The Court’s July 19, 2014

opinion, granting a conditional stay of Wood’s execution, remains in effect.
                                                                            FILED
Wood v. Ryan, No. 14-16310                                                   JUL 21 2014

                                                                         MOLLY C. DWYER, CLERK
Chief Judge KOZINSKI, dissenting from the denial of rehearing en banc: COURT OF APPEALS
                                                                    U.S.




      I have little doubt that the Supreme Court will thwart this latest attempt to

interfere with the State of Arizona’s efforts to carry out its lawful sentence and

bring Wood to justice for the heinous crimes he committed a quarter century ago.

There is little I can add to the irrefutable arguments in Judge Bybee’s dissent and

Judge Callahan’s dissental. If Baze could not get a stay of execution under

the Eighth Amendment, see Baze v. Rees, 553 U.S. 35, 62–63 (2008), Wood

certainly is not entitled to one under the First.

      I take the occasion to point out how we got here. Until about three decades

ago, executions were carried out by means designated for that purpose alone:

electric chairs were the most common, but gas chambers, hanging and the

occasional firing squad were also practiced. See generally Kirk Johnson, In Utah,

Execution Evokes Eras Past, N.Y. Times, June 16, 2010, available at

http://goo.gl/duIwV0 (discussing Gary Mark Gilmore’s execution by firing squad).

Most of these means were challenged on Eighth Amendment grounds, but the

challenges were largely unsuccessful. See Poyner v. Murray, 507 U.S. 981, 981

(1993) (denying stay of execution by electric chair); Stewart v. LaGrand, 525 U.S.
1173, 1173 (1999) (vacating stay of lethal gas execution); Campbell v. Wood, 18
                                                                                 page 2
F.3d 662, 687 (9th Cir. 1994) (hanging); Wilkerson v. Utah, 99 U.S. 130, 131–36

(1879) (firing squad). Nevertheless, starting in the late 1970s, states began moving

away from these traditional methods of execution and towards using drugs as

execution tools. Perhaps this was done in the belief that it would forestall a

constitutional challenge to the method of execution; perhaps it was thought to be

more humane; and perhaps it was thought to be less brutal. Whatever the reason,

the federal government and all states that retain capital punishment now authorize

the use of drugs for that purpose, and generally it is the default method of

execution.

      Whatever the hopes and reasons for the switch to drugs, they proved to be

misguided. Subverting medicines meant to heal the human body to the opposite

purpose was an enterprise doomed to failure. Today’s case is only the latest in an

unending effort to undermine and discredit this method of carrying out lawful

executions. Another symptom of the problem is the decade-long inability (or

perhaps unwillingness) of California state officials to come up with an execution

protocol, effectively putting the state’s death chamber out of commission. See

Jones v. Chappell, No. CV 09-02158-CJC, slip op. at 5 n.7 (C.D. Cal. July 16,

2014). Old age, not execution, is the most serious risk factor for inmates at the San

Quentin death row. Then, again, you get odd cases like that of Russell Bucklew,
                                                                                       page 3
who obtained a stay of execution on the ground that the drugs that would be used

to kill him would cause a lingering, painful death. See Bucklew v. Lombardi, 134
S. Ct. 2333, 2333 (2014).

       Whatever happens to Wood, the attacks will not stop and for a simple

reason: The enterprise is flawed. Using drugs meant for individuals with medical

needs to carry out executions is a misguided effort to mask the brutality of

executions by making them look serene and peaceful—like something any one of

us might experience in our final moments. See Callins v. Collins, 510 U.S. 1141,

1143 (1994) (Scalia, J., concurring in denial of certiorari) (“How enviable a quiet

death by lethal injection . . . .”). But executions are, in fact, nothing like that.

They are brutal, savage events, and nothing the state tries to do can mask that

reality. Nor should it. If we as a society want to carry out executions, we should

be willing to face the fact that the state is committing a horrendous brutality on our

behalf.

       If some states and the federal government wish to continue carrying out the

death penalty, they must turn away from this misguided path and return to more

primitive—and foolproof—methods of execution. The guillotine is probably best

but seems inconsistent with our national ethos. And the electric chair, hanging and

the gas chamber are each subject to occasional mishaps. The firing squad strikes
                                                                                page 4
me as the most promising. Eight or ten large-caliber rifle bullets fired at close

range can inflict massive damage, causing instant death every time. There are

plenty of people employed by the state who can pull the trigger and have the

training to aim true. The weapons and ammunition are bought by the state in

massive quantities for law enforcement purposes, so it would be impossible to

interdict the supply. And nobody can argue that the weapons are put to a purpose

for which they were not intended: firearms have no purpose other than destroying

their targets. Sure, firing squads can be messy, but if we are willing to carry out

executions, we should not shield ourselves from the reality that we are shedding

human blood. If we, as a society, cannot stomach the splatter from an execution

carried out by firing squad, then we shouldn’t be carrying out executions at all.

      While I believe the state should and will prevail in this case, I don’t

understand why the game is worth the candle. A tremendous number of taxpayer

dollars have gone into defending a procedure that is inherently flawed and

ultimately doomed to failure. If the state wishes to continue carrying out

executions, it would be better to own up that using drugs is a mistake and come up

with something that will work, instead.
                                                                             FILED
Joseph Rudolph Wood III v. Charles Ryan, No. 14-16310                        JUL 21 2014

                                                                         MOLLY C. DWYER, CLERK
Dissent from the denial of rehearing en banc by Judge Consuelo Callahan. COURT OF APPEALS
                                                                      U.S.



Judge CALLAHAN, with whom Chief Judge KOZINSKI, Judge O’SCANNLAIN,
Judge MCKEOWN, Judge TALLMAN, Judge BYBEE, Judge BEA, Judge M.
SMITH, Judge IKUTA, Judge N.R. SMITH, and Judge OWENS join, dissenting:

      I dissent from our decision not to take this case en banc. The panel’s

opinion reversing the district court’s denial of an injunction based on the creation

of a First Amendment right to government information1 is contrary to Supreme

Court precedent,2 is not sound, and creates a circuit split.3 Furthermore, the

opinion’s limits – information “intrinsically intertwined” with this newly

recognized right – are amorphous at best, and if not vacated, will be invoked every

time a state sets an execution date.4


      1
              Wood claims a First Amendment right to further information
concerning: (1) the manufacturer of his lethal injection drugs; (2) the qualifications
of those who will administer the execution; and (3) the documents relied upon by
the state to adopt its newest execution protocol.
      2
            See Houchins v. KQED, Inc., 438 U.S. 1, 15 (1978); Los Angeles
Police Dep’t. v. United Reporting Publig Corp., 528 U.S. 32, 40 (1999).
      3
          See Wellons v. Comm’r, Ga. Dep’t of Corr., No. 14-12663-P, 2014
WL 2748316, — F.3d — (11th Cir. June 17, 2014).
      4
             The majority’s opinion does include the following penultimate
sentence:

      We grant a conditional preliminary injunction, staying Wood’s
      execution until the State of Arizona has provided him with (a) the

                                          1
      My concerns are addressed in Judge Bybee’s compelling dissent. For

example, he explains that the two “complementary considerations” set forth in

Press-Enterprise Co. v. Superior Court, 478 U.S. 1 (1986) (“Press-Enterprise II”),

are not met.5 Executions historically have been open to the public, but this does


      name and provenance of the drugs to be used in the execution and (b)
      the qualifications of the medical personnel, subject to the restriction
      that the information provided will not give the means by which the
      specific individuals can be identified.

Opinion at page 28. Even assuming that the term “provenance of the drugs” is
understood by the parties, the second qualification is an invitation to further
litigation. Arizona has already informed Wood that the medical personnel will
meet the qualifications in its 2012 protocol. Opinion at page 4. Whether Arizona
could provide additional information without giving “the means by which the
specific individuals can be identified” seems inherently debatable. It should be
noted that Arizona Revised Statute § 13-757(C) provides that “any information
contained in records that would identify those persons is confidential.”
Furthermore, the majority’s opinion may be read as an invitation to require courts
to fashion individual disclosure orders any time a capital defendant seeks (on
behalf of the public) further information concerning his execution.
      5
          In Press-Enterprise II, the Supreme Court stated:

      First, because, a “‘tradition of accessibility implies the favorable
      judgment of experiences’” Globe Newspaper, 457 U.S., at 605, 102 S.
      Ct., at 2619 (quoting Richmond Newspapers, Inc. v. Virginia, 448
U.S. 555, 589, 100 S. Ct. 2814, 2834, 65 L. Ed. 2d 973 (1980)
      (BRENNAN, J., concurring in judgment)), we have considered
      whether the place and process have historically been open to the press
      and general public.
      ...
      Second, in this setting the Court has traditionally considered whether

                                          2
not mandate revealing the manufacturer of the lethal drugs. Similarly, it is a

stretch to argue that the identity of the manufacturer is critical to the public

discussion of the process.

      Finally, the opinion’s approach to the standards for injunctive relief is

problematic. It recognizes that we review the “denial of a preliminary injunction

for abuse of discretion.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,

1131 (9th Cir. 2011). It also states that to obtain a preliminary injunction, Wood

“must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Winter v. Natural

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). However, the opinion then cites

Towery v. Brewer, 672 F.3d 650, 657 (9th Cir. 2012), for the proposition that

Wood need only demonstrate that “serious questions going to the merits were

raised and the balance of hardships tips sharply in [his] favor.” Opinion at page 8.

      public access plays a significant positive role in the functioning of the
      particular process in question. Globe Newspaper, supra, 457 U.S., at
      606, 102 S. Ct., at 2619. Although many governmental processes
      operate best under public scrutiny, it takes little imagination to
      recognize that there are some kinds of government operations that
      would be totally frustrated if conducted openly.
478 U.S. at 8-9. Here, the State of Arizona has given a compelling reason
why disclosure of the identities of both the drug manufacturer and execution
personnel will cause harm to its ability to carry out its lawful judgments.

                                            3
This allows the panel to issue an injunction because the “balance of equities here

tips sharply in Wood’s favor,” Opinion at page 25, even though the panel, in

determining that Wood has raised serious questions, states that it has not decided

“with certainty that a First Amendment right exists to the information Wood seeks,

nor do we resolve the merits of the Plaintiffs’ underlying § 1983 claim.” Opinion

at page 28. This fails to appreciate the difference between Wood’s personal

interests and the “public’s” right to access, which is the issue the panel found to be

“serious.” The opinion thus suggests that a defendant facing the death penalty

never need show any likelihood of success on a First Amendment claim in order to

obtain an injunction because the nature of his sentence inherently tips the balance

of hardship in his favor.6

      In adopting an unprecedented view of the First Amendment and labeling it

“serious” (while stating that it is not deciding “with certainty” that such a right


      6
              Moreover, the panel underestimates both the State’s interest and the
harm to the public. First, the panel’s assertion that “Wood’s execution would
likely not be delayed much, if at all, by giving him the information he seeks,”
Opinion at page 26, fails to recognize that the panel’s conditions for lifting its
injunction will most likely require further litigation. See supra note 3. Second, the
panel fails to appreciate that the right which it finds “serious” only arises after the
state sets an execution date, and accordingly, must then be litigated prior to the
scheduled execution. Third, the panel fails to consider the interests of the public
and the friends and relations of Wood’s victims in closure. There is a mismatch
between the majority's articulated public claim of access to information and the
remedy tied to the stay of execution.

                                           4
exists), the panel has erected another hurdle to carrying out valid death penalties:

one that is unrelated to the defendant’s innocence or the propriety of the sentence.

I fear that absent firmer guidance from the Supreme Court, it will be almost

impossible for any state in the Ninth Circuit to actually carry out a constitutionally

valid capital sentence. I dissent from our decision denying rehearing en banc.




                                           5